Title: To James Madison from John Armstrong, 15 August 1814
From: Armstrong, John
To: Madison, James


        
          War Department, August 15. 1814.
        
        The Secretary of War has the honor to report that in his opinion the interests of the public would be much promoted by consolidating the following Regiments of Infantry—viz:
        
          
            The 30th: & 31st.
            numbered the 30th.
          
          
            The 32d. & 42d.
            ditto the 32d.
          
          
            The 33d. & 34th.
            ditto the 33d.
          
          
            The 36th. & 38th.
            ditto the 34th.
          
        
        I enclose a list of the Officers now in service in these Regiments, confidential reports of Inspectors and an abstract shewing their numbers respectively.
        
          J. Armstrong
        
      